Citation Nr: 0638171	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-13 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 
2002, for the grant of an increased rating to 30 percent for 
sarcoidosis.

2.  Entitlement to an increased rating for service-connected 
sarcoidosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from July 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in February 2001.  

By way of a November 2002 written statement, the veteran 
expressed his satisfaction with the 30 percent disability 
rating assigned in the November 2002 rating decision for his 
service-connected sarcoidosis and withdrew his claim of 
entitlement to a higher disability rating; therefore, this 
issue is no longer considered to be in appellate status.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for 
service-connected sarcoidosis on August 31, 1999

2.  It is factually ascertainable that the veteran's service-
connected sarcoidosis disability increased in severity as of 
August 31, 1999.

3.  In November 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he was withdrawing his appeal of entitlement to 
an increased rating for service-connected sarcoidosis.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 31, 1999 for 
the assignment of a 30 percent disability rating for service-
connected sarcoidosis have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2006).

2.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to an increased rating 
for sarcoidosis have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

While the notice letter adequately notified the veteran 
pertaining to her claim for an increased rating, there was no 
mention in the letter as it pertained to the criteria for an 
assignment of an effective date based on a grant of an 
increased rating.  In the discussion below, the Board has 
granted an earlier effective date of August 1999 (the date of 
the claim).  Therefore, the Board finds that the veteran has 
not been prejudiced in the Board's favorable adjudication of 
his appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the veteran has been afforded 
several examinations in connection with his claim which are 
adequate for rating purposes; thus, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  In fact, by way of correspondence dated in 
January 2003, the veteran notified the RO that he had no 
additional relevant evidence pertaining to his claim.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.  In view of 
the foregoing, the Board finds that VA has fulfilled its duty 
to notify and assist the veteran in the claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The Board notes that the veteran filed a claim for an 
increased rating for his service-connected sarcoidosis on 
August 31, 1999.  Along with his claim, the veteran also 
submitted pulmonary function testing (PFT) results from 
August 25, 1999 which showed FEV-1 of 70% of predicted and 
FEV-1/FVC of 69%.  The examination report noted that these 
results were obtained without the use of a bronchodilator.  
Because the August 1999 PFT results were obtained without the 
use of a bronchodilator, VA sent the veteran for an 
examination on October 13, 1999.  The October 1999 
examination report showed PFT results, obtained after use of 
a bronchodilator, of FEV-1 of 76% of predicted and FEV-1/FVC 
of 98%.  Unfortunately, the October 1999 VA examination 
report did not reflect any findings for Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)).  As such, VA sent the veteran for an additional 
examination in March 2002.  The March 2002 VA examination 
report shows post-bronchodilator FEV-1 and FEV-1/FVC results 
consistent with the October 1999 PFT results and DLCO(SB) of 
58% of predicted.

The veteran's service-connected sarcoidosis disability is 
currently rated under the provisions of Diagnostic Codes 6846 
for Sarcoidosis and 6600 for Chronic Bronchitis.  Diagnostic 
Code 6846 dictates that a 30 percent rating is warranted when 
the evidence shows pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  Diagnostic Code 6600 dictates 
that a 30 percent disability rating is warranted when the 
evidence shows FEV-1 of 56 to 70 percent of predicted, or; 
FEV-1/FVC of 56 to 70, or; DLCO(SB) 56-65 percent of 
predicted.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 
6846.

The Board notes that VA amended the ratings schedule 
concerning respiratory conditions, effective October 6, 2006.  
The amendments clarify the use of pulmonary function tests 
(PFTs) in evaluating respiratory conditions.  These 
provisions, however, are not applicable in adjudicating the 
claim for an earlier effective date for the assignment of a 
30 percent rating for sarcoidosis.  As noted above these 
provisions were not effective until October 6, 2006.  Prior 
to October 6, 2006, the regulations did not specifically 
provide that PFT's had to be performed post-bronchodilator.

The August 1999 PFT showed abnormal pre-bronchodilator 
results which met the criteria for a 30 percent rating.  The 
October 1999 PFTs contain post-bronchodilator results, which 
showed some diminished capacity.  They, however, did not 
reflect the results of any (DLCO (SB)) testing.  The March 
2002 VA examination report, however, shows post-
bronchodilator FEV-1 and FEV-1/FVC results consistent with 
the October 1999 PFT results and DLCO (SB) of 58% of 
predicted.

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that because the October 1999 and 
March 2002 VA examination reports have similar post-
bronchodilator results for FEV-1 and FEV-1/FVC, the Board 
will assume that had DLCO(SB) testing been conducted at the 
October 1999 VA examination, the results would have been 
similar to the results from the March 2002 VA examination, 
which were 58% of predicted.  The Board notes that DLCO(SB) 
of 58% of predicted warrants a 30 percent disability rating 
under Diagnostic Code 6600.  Additionally, the Board notes 
that the August 1999 PFT results are reflective of the 
criteria for a 30 percent rating.  Therefore, the Board finds 
that it is factually ascertainable that the veteran's 
service-connected sarcoidosis disability increased in 
severity to warrant a 30 percent disability rating as of the 
date of the claim, August 31, 1999.  See 38 U.S.C.A. 
§ 5107(b).

As noted earlier, the effective date for an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  In this case, August 31, 1999, 
the date of the claim, is the earliest date the 30 percent 
rating can be assigned.  .


ORDER

An effective date of August 31, 1999, for the award of an 
increased rating to 30 percent for service-connected 
sarcoidosis is granted.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


